DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Receipt is acknowledged of the amendment filed 2/12/2021. Claims 1-3 and 7 have been amended. No claims have been added. No claims have been canceled. Claims 1-7 are pending and an action on the merits is as follows.

Allowable Subject Matter
Claims 1-7 are allowed.

The following is an examiner’s statement of reasons for allowance:
The Examiner has conducted a Search of Patent and Non-Patent Literature and was unable to find any prior art which either solely or in combination with another reference, teach the features of a control apparatus and method for controlling the storage of information about customer edge apparatuses (CEs) serving as monitoring ends of the end-to-end monitoring in a user end database,  controlling the storage of information about all of the first links included in a path between the CEs in and end-to-end path database and setup of end-to-end monitoring in a virtual private network (VPN) infrastructure in which communications of a plurality of users are superimposed so that the combination of monitoring paths for end-to-end monitoring passing through each of the first links are copime, in combination with all the other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Heidelberger et al. US 2020/0053002 (¶22, ¶87-¶91)
Chen et al. US 2017/0118752 (¶45)
Li US 2011/0103236 (Abstract, ¶50, 56)
US 2006/0215582 (¶111-¶116 and ¶150 benefits of utilizing relative prime numbers with child nodes)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONNIE V SWEET/Primary Examiner, Art Unit 2467